DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed March 2, 2021, with respect to the title have been fully considered and are persuasive.  The objection of December 2, 2020 has been withdrawn. 
Applicant’s arguments, see page 9, filed March 2, 2021, with respect to Claims 1-16 have been fully considered and are persuasive.  The rejection of December 2, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1- 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lee (US Pat. No. 10,418,387), Takatoku (US Pat. No. 8,144,102), Takahara (US 2005/0041002), Gu (US 2017/0108989), Yoon (US 2014/0092078), Lim (US 2015/0356909), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takatoku (US Pat. No. 8,144,102) discloses a display device with an input receiving a clock signal and output unit giving off a gate voltage.	Takahara (US 2005/0041002) discloses a display device with gate driver circuit and storage capacitor unit. 	Gu (US 2017/0108989) discloses (Fig. 1) a circuit diagram with noise reduction circuit 3, pull-down transistors M5 and M6 to output low voltage (Para [0052]), but does not qualify as prior art. 	Yoon (US 2014/0092078) discloses (Fig. 3)  a pull down unit 516 and noise removal unit 515.	Lim (US 2015/0356909) discloses (Fig. 3) a noise removal unit 515 with single transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819